Appeal from a judgment of the Court of Claims (Richard E. Sise, J.), entered December 9, 2004 in a personal injury action. The interlocutory judgment granted claimants’ motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1) and denied defendant’s cross motion for summary judgment dismissing the Labor Law § 240 (1) and § 241 (6) claims.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant contends in appeal Nos. 1 and 2 that the Court of Claims erred in granting the motions of the respective claimants seeking partial summary judgment on the issue of liability with respect to the Labor Law § 240 (1) claims and in denying those parts of defendant’s cross motions seeking summary judgment dismissing those claims. Defendant further contends that the court erred in denying those parts of its cross motions seeking summary judgment dismissing the Labor Law § 241 (6) claims. Defendant’s contentions herein were previously before us on appeals by defendant with respect to the claimants in other actions arising from the same accident, i.e., the collapse of the bridge on which the claimants were working. We affirm the judgments in appeal Nos. 1 and 2 for the reasons stated in our decision in Bradford v State of New York (17 AD3d *1068995 [2005]), in which we affirmed the judgments in those prior appeals. Present—Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ.